Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 5-6, 13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GRIGGS (US 2016/0161052 A1, hereinafter GRIGGS).
As per claims 1, 5 and 13, GRIGGS discloses a stand for holding an electronic device, the stand comprising: 
a stand housing (See Figs.1-3 and Par.6, disclose a stand mount for holding a portable electronic device); 
a wireless power transmission member disposed in an inner space of the stand housing (See Figs.25-26, Item#80 and Par.53, disclose “an inductive charging coil 80 of a known type may be mounted to the main body 12. The coil 80 may be provided with a port 82 for connection to an electrical power source, for example a transformer powered by AC line current, a battery 
at least one magnet disposed in proximity of the wireless power transmission member (See Fig.6, Items#84 and Par.53, disclose “one or more smaller magnets 84 may be arrayed around the periphery of the coil 80”), wherein the stand is attached to an outer surface of the electronic device in such a way that at least one attachment member disposed in an inner space of the electronic device is attached by a magnetic force of the magnet, and is configured to provide wireless power to the electronic device through the wireless power transmission member (See Par.53, discloses the magnets hold the portable electronic device in place and the charging coil charges the battery of the electronic device). 
As per claims 5 and 13, GRIGGS discloses the electronic device to be held by the mounting device, the mounting device comprising a plurality of magnets (See Fig.26, Items#84, which indicate that it will attract several locations of the device which will be considered a first and second attachment member), GRIGGS also discloses the device comprises an inductive coil to receive wireless charging (See Par.53).

As per claim 2, GRIGGS discloses the stand of claim 1 as discussed above, wherein the wireless power transmission member is disposed in an area of the stand that corresponds to a wireless power reception member disposed in the inner space of the electronic device (See Par.53, discloses “The charging coil 80 is effective to wirelessly transmit power to a portable electronic device having an inductive power pick-up coil”).



As per claim 6, GRIGGS discloses the electronic device of claim 5, wherein the first attachment member and the second attachment member comprise a metal member that is attracted by the magnetic force of the magnet, or a magnet which has different polarity to generate an attractive force with the magnet (See Fig.26, discloses a stand having the charging coil and the magnets, it is well known that the magnet disclosed in the stand will attract to metallic body or an opposite polarity magnet).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRIGGS in view of DUNKO (US 2014/0035517 A1, hereinafter DUNKO).
As per claims 8 and 14, GRIGGS discloses the electronic device of claim 5 as discussed above, however GRIGGS does not disclose it comprises: at least one first detection member disposed in the first area to detect the magnetic force of the magnet included in the stand; at least 
DUNKO discloses a system involving magnetic attachment for portable electronic device comprising at least one first detection member disposed in the first area to detect the magnetic force of the magnet included in the stand; at least one second detection member disposed in the second area to detect the magnetic force of the magnet included in the stand; and at least one processor configured to determine whether the stand is mounted or a holding direction of the electronic device by detecting the magnetic force of the magnet by using the at least one first detection member or the at least one second detection member (See Pars.22 and 25 and Fig.5, Item#178, disclose “when the electronic apparatus is in a first orientation, the user may be enabled to input a corresponding setting for the magnetic strength that is to be exhibited in the first orientation. Similarly, when the electronic apparatus is in a second orientation, the user may be enabled to input a corresponding setting for the magnetic strength that is to be exhibited in the second orientation”, the magnetic force is adjusted based on orientation of the device).
 GRIGGS and DUNKO are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed GRIGGS with that of DUNKO by adding magnetic attachment mechanism for the benefit of securing the portable electronic device to the mount in different orientations.

.

Claims 9, 11-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRIGGS in view of DUNKO  and in further view of CHATTERJEE et al. (US 2010/0081473 A1, hereinafter CHATTERJEE).
As per claims 9 and 19, GRIGGS and DUNKO disclose the electronic device of claims 8 and 14 as discussed above, however GRIGGS and DUNKO do not disclose wherein the first detection member and the second detection member comprise a hall sensor configured to detect the magnet included in the stand.
CHATTERJEE discloses an orientation and presence detection for a docked portable device wherein the first detection member and the second detection member comprise a hall sensor configured to detect the magnet included in the stand (See Par.188, discloses a magnetic reed switches or Hall effect switches may be provided on the dock to sense the presence and/or orientation of the MCD).
GRIGGS, DUNKO and CHATTERJEE are analogous art since they all deal with mounting system for electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GRIGGS and DUNKO with that of CHATTERJEE by using a hall sensor to detect the magnet included in the stand for the benefit of increasing the reliability and speed of the detection process.

As per claims 11-12 and 20, GRIGGS, DUNKO and CHATTERJEE disclose the electronic device of claims 5 and 13 as discussed above, wherein the at least one wireless power reception member comprises a first wireless power reception member disposed in the first area and a second wireless power reception member disposed in the second area (See CHATTERJEE, Fig.10C, discloses a plurality of coils in the portable electronic device).

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRIGGS in view PARK et al. (US 2017/0297438 A1, hereinafter PARK).
As per claims 7 and 18, GRIGGS discloses the electronic device of claims 5 and 13 as discussed above, however GRIGGS does not disclose wherein the electronic device comprises a shielding member disposed to surround at least a part of the first attachment member and the second attachment to shield at least in the first direction. 
PARK discloses a wireless power transmitter and receiver comprising a shielding member disposed to surround at least a part of the first attachment member and the second attachment to shield at least in the first direction (See Fig.6 and Par.85, disclose a shielding structure that covers a coil assembly).
GRIGGS and PARK are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GRIGGS with that of PARK by adding the magnetic shielding for the benefit of reducing interference.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/EDWARD TSO/            Primary Examiner, Art Unit 2859